Latham, J. (dissenting).
I dissent and vote to reverse the order under review and to grant the plaintiff’s motion for summary judgment.
The plaintiff, a distributor of silicone products, commenced this action and moved for summary judgment pursuant to CPLB 3213 against the defendant, a manufacturer of silicone transistors, on the basis of five statements of account, totaling $40,839.94, one a month from April, 1973 through August, 1973, representing merchandise shipped and delivered to the defendant from early April, 1973 through the first week of August, 1973, pursuant to several purchase orders of the defendant. In opposition to the motion, the defendant alleged that the plaintiff had not proven delivery of the goods, had overcharged the defendant for goods reflected in the accounts and notified the defendant on August 14, 1973 that if the defendant were to refuse to pay a further price rise subsequent to August 15, 1973 (a date subsequent to the last delivery of goods as set forth in the account), the plaintiff would not deliver any further merchandise. In reply, the plaintiff adduced documentary proof *38that the merchandise, was in fact delivered and that the defendant had agreed, as evidenced by several of its checks, to price rises for the goods reflected in the account stated.
The Special Term, while apparently holding that a valid cause of action on an account stated had been pleaded, nevertheless denied the plaintiff’s motion, stating that it.did “not consider an account stated to constitute an agreement for the payment of money only within the contemplation ” of CPLR 3213. In my opinion, the Special Term was in error. The moving papers submitted by the plaintiff alleged facts which are sufficient to establish an account stated in writing. The plaintiff further alleged and proved that the goods were accepted without objection. It has been properly held that an account stated in writing constitutes an instrument for the payment of money only within the contemplation of CPLR 3213 (Brickman v. Niagara Fruit Co., 65 Misc 2d 483). In the absence of any triable issues of fact, the plaintiff’s motion for! summary judgment should have been granted.
Gulotta, P. J., and Cohalan, J., concur with Hopkins, J.; Shapiro, J., concurs, with a separate opinion; Latham, J., dissents and votes to reverse and grant the motion, with an opinion.
Order of the Supreme Court, Nassau County, dated November 14,1973, affirmed with $20 costs and disbursements.